
	

115 S1482 IS: ANCSA Shishmaref Emergency Access Easement Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1482
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide a permanent easement to the Shishmaref Native Corporation, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the ANCSA Shishmaref Emergency Access Easement Act of 2017.
		2.Shishmaref easement
 (a)In generalSubject to subsection (b), the Secretary of the Interior shall grant the Shishmaref Native Corporation, a Corporation established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), a perpetual easement of approximately 300 feet that crosses the Bering Land Bridge National Monument to permit a surface transportation route between the Village of Shishmaref and the general area of Ear Mountain, Alaska.
 (b)Proposed easementThe easement described in subsection (a) shall be jointly proposed by the Shishmaref Native Corporation, the City of Shishmaref, and the Native Village of Shishmaref based on recommendations made by the State of Alaska.
 (c)Approval under ANILCAThe easement granted under this section shall be considered to meet all applicable requirements of title XI of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.).
			
